WANAMAKER, J.:
1. Sections 4729, 4731, 4748 et seq., General Code, providing for the organization of school districts in Ohio, election of members thereof, and vacanies therein, are valid and constitutional enactments. (State, ex rel. Directors of Eastern and Western School Districts of Cincinnati v. City of Cincinnati, 19 Ohio, 178, and Mills v. City Board of Elections, 54 Ohio St., 631, approved and followed.)
2. There is no vacancy in the office of a member of the Board of Education, where such member, who has been duly elected, takes the official oath at any time during the first day of the official term' and “before entering” upon his official duties, pursuant to Sections 4729 and 4731, General Code.
Judgment for relator.
Hough, Robinson, Jones, Matthias and Clark, JJ., concur.